EXHIBIT 10.1

 

SECOND AMENDMENT TO LEASES

Execution Date: As of August 17, 2004

 

This Amendment to Lease is made as of the Execution Date first above written by
and between FPRP Moulton LLC, a Massachusetts limited liability company, acting
as Trustee of Fresh Pond Research Park Trust (“Landlord”) and Curis, Inc., a
Massachusetts corporation (“Tenant”). Tenant was formerly known as Ontogeny,
Inc.

 

1.   BACKGROUND

 

Reference is made to the following:

 

  1.1   Tenant is presently leasing premises (“1995 Premises”), containing
35,095 square feet of rentable floor area, in buildings known as 33 and 45
Moulton Street, Cambridge, Massachusetts and 27 Moulton Street, Cambridge,
Massachusetts (collectively “1995 Buildings”) pursuant to a lease (“1995 Lease”)
dated as November 16, 1995 by and between Landlord, as successor-in-interest to
Michael J. Spinelli, Jr., Peter A. Spinelli, and Carol A. Hickey, Trustees of
Moulton Realty Trust (“Prior Landlord”), as landlord, and Ontogeny, Inc., as
tenant, as amended by:

 

  •   First Amendment to Lease effective as of October 30, 1997;

 

  •   Second Amendment to Lease effective as of October 22, 1998; and

 

  •   Third Amendment to Lease effective as of June 1, 1999.

 

  1.2   Tenant is presently leasing the building known as 61 Moulton Street,
Cambridge, Massachusetts (“2001 Premises”) pursuant to a lease (“2001 Lease”)
dated as of March 15, 2001 by and between Prior Landlord and Tenant.

 

  1.3   Tenant is presently leasing 1,526 rentable square feet on the street
level of the building known as 25 Moulton Street as well as additional space in
the basement of 25 Moulton Street, Cambridge, Massachusetts (“2002 Premises”)
pursuant to an Amendment to Leases dated August 9, 2002 by and between Landlord
and Tenant. The Amendment to Leases amended both the 1995 Lease and the 2001
Lease.

 

  1.4   The 1995 Lease and the 2001 Lease, as previously amended, are sometimes
collectively hereinafter referred to as the “Leases”, and any premises demised
to Tenant pursuant to the Leases, from time to time, are sometimes collectively
hereinafter referred to as the “Premises.”

 

  1.5   The expiration date of the term of both Leases with respect to all of
the Premises demised to Tenant under both Leases is presently April 30, 2007.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree that the Leases
are further amended as follows:

 

2.   TERMINATION OF TERM OF 1995 LEASE WITH RESPECT TO THE 2002 PREMISES

 

The term of the 1995 Lease in respect of the 2002 Premises is hereby terminated
effective as of April 30, 2006. Tenant shall have no right to extend the term of
the 1995 Lease in respect of the 2002 Premises beyond April 30, 2006. Annual
base rent and other charges payable in respect of the 2002 Premises shall be
apportioned as of April 30, 2006. Tenant shall, on or before April 30, 2006,
vacate and deliver the 2002 Premises to Landlord in the condition in which
Tenant is required, pursuant to the 1995 Lease, as amended (including, without
limitation, Section VI(k) of the 1995 Lease) to deliver the Premises to Landlord
upon the expiration or prior termination of the term of the 1995 Lease. Without
limiting the foregoing, Tenant shall remove all business equipment and personal
property from the 2002 Premises, and Tenant shall have no right to remove from
the 2002 Premises any alterations, fixtures or equipment which is affixed in any
manner to the 2002 Premises.

 

3.   TERMINATION OF TERM OF 2001 LEASE

 

The term of the 2001 Lease shall terminate effective as of April 30, 2007.
Tenant shall have no right to extend the term of the 2001 Lease beyond April 30,
2007. Annual base rent and other charges payable in respect of the 2001 Premises
shall be apportioned as of April 30, 2007. Tenant shall, on or before April 30,
2007, vacate and deliver the 2001 Premises to Landlord in the condition in which
Tenant is required, pursuant to the 2001 Lease, as amended (including, without
limitation, Section VI(l) of the 2001 Lease and Section 7.3 of the Amendment of
Leases) to deliver the Premises to Landlord upon the expiration or prior
termination of the term of the 2001 Lease. Without limiting the foregoing,
Tenant shall remove all business equipment and personal property from the 2001
Premises, and Tenant shall have no right to remove from the 2001 Premises any
alterations, fixtures or equipment which is affixed in any manner to the 2001
Premises.

 

1



--------------------------------------------------------------------------------

4.   EXTENSION OF TERM OF 1995 LEASE IN RESPECT OF 1995 PREMISES

 

The term of the 1995 Lease in respect of the 1995 Premises is hereby extended
for an additional period commencing as of May 1, 2007 and expiring as of
December 31, 2010. Said additional term shall be upon all of the same terms and
conditions of the 1995 Lease applicable to the 1995 Premises immediately
preceding the commencement of such additional term, except that the Annual Base
Rent during such additional term shall be as set forth in Section 5 below, and
except to the extent inconsistent with the provisions of this Second Amendment
to Lease.

 

5.   annual base RENT PAYABLE IN RESPECT OF 1995 PREMISES

 

Effective as of March 1, 2006 and continuing through the balance of the term of
the 1995 Lease, as extended pursuant to Section 4 above (i.e. through December
31, 2010), the Annual Base Rent payable in respect of the 1995 Premises shall be
based upon Twenty-Seven ($27.00) Dollars per rentable square foot of the 1995
Premises.

 

6.   TENANT’S EXTENSION OPTIONS UNDER THE 1995 LEASE

 

Section III(b) of the 1995 Lease, as amended by Section 6.1 of the Amendment of
Leases, is hereby deleted in its entirety and the following is substituted in
its place:

 

“Tenant’s Extension Option. The first paragraph of Section III(b) of the 1995
Lease is hereby deleted in its entirety and the following is substituted in its
place:

 

On the conditions (which conditions Landlord may, at its election, waive by
written notice to Tenant at any time), that: (i) no Termination Event, as
defined in Section 4.3 of the Amendment of Leases, has occurred prior to the
commencement of the Additional Term in question, (ii) both at the time that
Tenant gives Landlord written notice exercising its extension option under this
Section 6, and as of the commencement of the Additional Term in question, Tenant
is not in default of its obligations under the 1995 Lease, and (iii) both at the
time that Tenant gives Landlord written notice exercising its extension option
under this Section 6, and as of the commencement of the Additional Term in
question, the 1995 Lease is in full force and effect, Tenant shall have the
right to extend the term of the 1995 Lease with respect to the 1995 Premises for
two additional terms of three (3) years each (each an “Additional Term”), the
first such Additional Term commencing as of January 1, 2011 and expiring as of
December 31, 2013, and the second such Additional Term commencing as of January
1, 2014 and expiring as of December 31, 2016. Tenant may exercise its right to
extend the term of the 1995 Lease for the first Additional Term by giving
written notice to Landlord on or before January 1, 2010, and, provided that
Tenant has exercised its right to extend the term of the Lease for the second
Additional Term by giving written notice to Landlord on or before January 1,
2013. Each such Additional Term shall be upon all of the same terms and
conditions of the 1995 Lease applicable to the 1995 Premises which are in effect
immediately preceding the commencement of such Additional Term, except that:

 

(1) The Annual Base Rent payable with respect to the 1995 Premises during the
first Additional Term Premises shall be based upon Thirty ($30.00) Dollars per
rentable square foot of the 1995 Premises, and the Annual Base Rent payable with
respect to the 1995 Premises during the second Additional Term shall be Premises
shall be based upon Thirty-Three ($33.00) Dollars per rentable square foot of
the 1995 Premises; and

 

(2) Tenant shall have no further right to extend the term of the 1995 Lease
other than the two (2) three year Additional Terms provided for in this Section
6.

 

2



--------------------------------------------------------------------------------

7.   CONSTRUCTION OF ANIMAL LAB IN 1995 PREMISES

 

Tenant acknowledges that, as a condition to the execution of this Second
Amendment, Tenant is required to improve the 1995 Premises by constructing an
animal lab (“Animal Lab”) in the 1995 Premises. Therefore:

 

7.1 Tenant shall, at Tenant’s sole cost and expense, perform the work (“Tenant’s
Work”) necessary to construct the Animal Lab in the 1995 Premises substantially
in accordance with the draft plans and specifications referenced on Exhibit A
attached hereto (“Draft Plans and Specifications”) using a reputable contractor
who is experienced in constructing facilities similar to the Animal Lab.
Landlord acknowledges that it has approved the Draft Plans and Specifications.
Any material modification to Tenant’s Work shall be approved by Landlord (which
approval shall not be unreasonably withheld or delayed). All alterations and
installations shown on the Draft Plans and Specifications, other than the
Removable Property, as hereinafter defined, shall become the property of
Landlord and, notwithstanding anything to the contrary in the 1995 Lease
contained, Tenant shall have no right or obligation to remove any of such
alterations or installations from the 1995 Premises. The “Removable Property”
shall be defined as all mouse and rat racks, as well as all other movable
equipment (i.e. equipment which is not affixed to the Premises in any manner).
All of Tenant’s Work shall be performed in a first-class and workmanlike manner
and in compliance with all applicable laws, ordinances and regulations. Tenant
shall procure all necessary permits and approvals prior to commencing Tenant’s
Work.

 

7.2 Tenant shall pay to Landlord, as additional rent, the entire increase in
real estate taxes on the Premises which shall result from or be attributable to
Tenant’s Work. Tenant shall pay such rent, from time to time, within thirty (30)
days of billing therefore. Landlord shall, upon written request of Tenant,
provide reasonable evidence (e.g. from the records of the tax assessing
authority) supporting any billing of Tenant pursuant to this Section 7.2.

 

7.3 Tenant shall pay to Landlord, as additional rent, the entire increase in
insurance premiums on the Premises which shall result from or be attributable to
Tenant’s Work. Tenant shall pay such rent, from time to time, within thirty (30)
days of billing therefore. Landlord shall, upon written request of Tenant,
provide reasonable evidence (e.g. from Landlord’s insurance) supporting any
billing of Tenant pursuant to this Section 7.3.

 

7.4 Upon completion of Tenant’s Work, Tenant shall deliver to Landlord
“as-built” plans showing Tenant’s Work and the condition of the 1995 Premises.

 

7.5 Tenant shall cause Tenant’s contractors and subcontractors to work in
harmony with each other and all other labor engaged at the Premises and the
other real estate owned by Landlord in the vicinity of the Premises.

 

7.6 In no event shall any portion of Tenant’s Work, other than the Removable
Property, be subject to any lien, security interest, charge, mortgage or other
encumbrance of any kind whatsoever.

 

7.7 Any mechanic’s lien filed against the Premises for work claimed to have been
done for, or materials claimed to have been furnished to, Tenant shall be
discharged by Tenant within fifteen (15) days thereafter, at Tenant’s expense,
by filing the bond required by law or otherwise. If Tenant fails so to discharge
any lien, Landlord may do so at Tenant’s expense and Tenant shall reimburse
Landlord for any expense or cost incurred by Landlord in so doing within fifteen
(15) days after rendition of a bill therefor. Tenant shall indemnify, defend and
hold Landlord harmless from and against all loss, cost, or damage (including,
without limitation, reasonable attorneys fees) arising from any breach by Tenant
of its obligations under this Section 7.7.

 

7.8 Tenant shall cause contractors employed by Tenant in performing Tenant’s
Work to carry Worker’s Compensation Insurance in accordance with statutory
requirements, Automobile Liability Insurance and, naming Landlord and Landlord’s
managing agent as additional insured parties, Commercial General Liability
Insurance covering such contractors on or about the Premises and the other real
estate owned by Landlord in the vicinity of the Premises with a single limit of
not less than the applicable Liability Insurance Limit, as hereinafter defined.
The “Liability Insurance Limit” for the general contractor performing Tenant’s
Work shall be $5,000,000.00, and the “Liability Insurance Limit” for all other
contractors performing any portion of Tenant’s Work shall be $2,000,000. Such
insurance may be effected with a combination of a base commercial general
liability insurance policy and umbrella insurance. Tenant shall, prior to
commencing Tenant’s Work, submit reasonable evidence of such coverage to
Landlord.

 

7.11 Subject to Section IX(f) of 1995 Lease and to Section IX(e) of the 2001
Lease, Tenant shall indemnify, defend, and hold Landlord and Landlord’s managing
agent from all injury, loss, cost or damage (including without limitation,
reasonable attorneys fees) asserted by or on behalf of any third party based
upon injuries to persons or damage to property arising from Tenant’s Work to the
extent caused by the negligence or willful misconduct of Tenant or Tenant’s
agents, employees or contractors.

 

3



--------------------------------------------------------------------------------

7.12 If, for any reason, Tenant does not substantially complete the Animal Lab
on or before the Outside Completion Date, then Sections 2, 3, 4, 5, and 6 of
this Second Amendment to Leases, and the first sentence of Section 7.1 of this
Second Amendment to Leases shall be void and without further force or effect.
The “Outside Completion Date” shall be defined as June 1, 2005. Notwithstanding
the foregoing, the Outside Completion Date shall be extended by the length of
any delays in the performance of Tenant’s Work to the extent arising from causes
beyond Tenant’s reasonable control; provided however, that in no event shall the
Outside Completion Date be later than October 1, 2005.

 

8.   ASSIGNMENT AND SUBLETTING

 

In addition to Tenant’s right to assign its interest in the Leases and to
sublease the whole or any part of the Premises demised under both of the Leases
pursuant to Section VI(i) of the 1995 Lease and pursuant to Section VI(j) of the
2001 Lease, respectively:

 

8.1 Tenant shall have the right, without obtaining Landlord’s consent, to assign
its interest in either Lease and to sublease the Premises demised under either
Lease, or any portion thereof, to an Affiliated Entity, as hereinafter defined,
so long as such entity remains in such relationship to Tenant, and provided that
prior to or simultaneously with any such assignment, such Affiliated Entity
executes and delivers to Landlord an Assumption Agreement, as hereinafter
defined. For the purposes hereof, an “Affiliated Entity” shall be defined as any
entity which is controlled by, is under common control with, or which controls
Tenant. For the purposes hereof, control shall mean the direct or indirect
ownership of fifty (50%) percent or more of the beneficial interest of the
entity in question. No such assignment or sublease shall relieve Tenant from its
primary obligation as party-Tenant under the Leases.

 

8.2 Tenant shall have the right, without obtaining Landlord’s consent, to assign
its interest in either Lease to a Permitted Tenant Successor, as hereinafter
defined, so long as immediately following such assignment, the Permitted Tenant
Successor has a net worth, as evidenced by financial statements prepared in
accordance with generally accepted accounting principles in the United States
from an independent certified public accounting firm reasonably acceptable to
Landlord, which is at least equal to the net worth of Tenant immediately
preceding such assignment, and provided that prior to or simultaneously with
such assignment, such Permitted Tenant Successor executes and delivers to
Landlord an Assumption Agreement, as hereinafter defined. Notwithstanding the
foregoing, in the event of a statutory merger or other form of transaction where
the original tenant no longer continues to exist after such transaction and the
Permitted Tenant Successor is deemed, as a matter of law, to have assumed all of
Tenant’s obligations under the Lease, Tenant may deliver to Landlord reasonable
evidence that such transaction has occurred in lieu of delivering an Assumption
Agreement to Landlord. For the purposes hereof, a “Permitted Tenant Successor”
shall be defined as any entity which succeeds to Tenant’s business by merger,
consolidation or other form of corporate reorganization. No such assignment
shall relieve Tenant from its primary obligations as party-Tenant under the
Leases.

 

8.3 An “Assumption Agreement” shall be defined as an agreement in form and
substance reasonably satisfactory to Landlord whereby the assignor agrees that
it is not released from the obligations of the Tenant under the Lease, and the
assignee agrees that: (i) it will be independently bound by and upon all the
covenants, agreements, terms, provisions and conditions set forth in the
assigned Lease on the part of Tenant to be performed, and (ii) the provisions of
the Lease restricting Tenant’s right to sublease or assign shall,
notwithstanding such assignment or transfer, continue to be binding upon it with
respect to all future assignments and transfers.

 

9.   LANDLORD INDEMNITY OF TENANT

 

Landlord, subject to the limitations on Landlord’s liability contained in the
Leases (including, without limitation, Section IX(f) of 1995 Lease and to
Section IX(e) of the 2001 Lease, agrees to hold Tenant harmless and to defend,
exonerate and indemnify Tenant from and against any and all claims, liabilities,
or penalties asserted by or on behalf of any third party for damage to property
or injuries to persons sustained or occurring on the Premises and the other real
estate owned by Landlord in the vicinity of the Premises to the extent arising
from the negligence or willful misconduct of Landlord or Landlord’s agents,
employees or contractors.

 

4



--------------------------------------------------------------------------------

10.   BROKER

 

10.1 Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Second Amendment other than Richards,
Barry Joyce & Partners (the “Broker”), and in the event any claim is made
against the Landlord relative to Tenant’s dealings with brokers other than the
Broker, Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection, subject to Landlord’s reasonable approval, and save harmless and
indemnify Landlord on account of loss, cost or damage which may arise by reason
of such claim.

 

10.2 Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Second Amendment other than
the Broker, and in the event any claim is made against the Tenant relative to
Landlord’s dealings with brokers other than the Broker, Landlord shall defend
the claim against Tenant with counsel of Landlord’s selection, subject to
Tenant’s reasonable approval, and save harmless and indemnify Tenant on account
of loss, cost or damage which may arise by reason of such claim.

 

10.3 Landlord agrees that it shall be solely responsible for the payment of
brokerage commissions to the Broker.

 

11.   LANDLORD DEFAULT

 

11.1 Tenant Self-Help Rights.    If a Landlord Default, as hereinafter defined,
shall occur, Tenant may, without being under any obligation to do so, cure such
Landlord Default for the account of and at the expense of Landlord, if Landlord
fails to cure such Landlord Default within thirty (30) days after notice in
writing of such breach or default has been given by Tenant to Landlord (or, if
the nature of such breach or default is such that it cannot be remedied within
such thirty (30) day period, if the Landlord has failed to commence remedial
action within said thirty (30) days and thereafter continued such action with
due diligence). Landlord shall, within thirty (30) days of demand therefor,
reimburse Tenant the reasonable costs incurred by Tenant in so curing such
Landlord Default. If Landlord fails to reimburse Tenant such amounts within such
thirty (30) day period, Tenant shall have the right to deduct the reasonable
costs incurred by Tenant in so curing such Landlord Default from the Annual Base
Rent due under the Leases; provided however, that in no event shall the amount
deducted by Tenant with respect to any monthly installment of Annual Base Rent
under the Leases exceed more than ten (10%) percent of the amount of such
monthly installment. For the purposes of this Section 11.1, a “Landlord Default”
shall be defined as a failure by Landlord to perform any of Landlord’s service,
maintenance or repair obligations under the Leases, excluding those maintenance
and repair obligations, the cure or performance of which would adversely affect
any other tenant occupying premises in the buildings in which the Premises are
located or would adversely affect any tenant occupying premises in any other
buildings in the real estate owned by Landlord which is in the vicinity of the
Premises.

 

11.2 Tenant Termination Right.    Notwithstanding anything to the contrary in
the Leases contained, if due to (i) Landlord’s failure to make any repairs,
alterations or improvements required to be made by Landlord under the Leases, or
(ii) any interruption in essential services which Landlord is required to
provide to Tenant under the Leases, any material portion of the Premises becomes
untenantable for a period (“Untenantability Period”) of ninety (90) days after
Landlord’s receipt of written notice (“Untenantability Condition Notice”) of
such condition from Tenant (subject, however, to Section 11.3 below), then,
provided that Tenant ceases to use the affected portion of the Premises during
the entire period of such untenantability, such untenantability and Landlord’s
inability to cure such condition is not caused by a cause beyond Landlord’s
reasonable control or the fault or neglect of Tenant, or Tenant’s agents,
employees or contractors, then Tenant may terminate this Lease by giving
Landlord written notice as follows:

 

  (a)   Said notice shall be given after the expiration of the Untenantability
Period.

 

  (b)   Said notice shall set forth an effective date which is not earlier than
ten (10) days after Landlord receives said notice.

 

5



--------------------------------------------------------------------------------

  (c)   If said condition is remedied on or before said effective date, said
notice shall have no further force and effect.

 

  (d)   If said condition is not remedied on or before said effective date for
any reason other then Tenant’s fault, as aforesaid, the Lease shall terminate as
of said effective date, and the Annual Base Rent and other charges due under the
Leases shall be apportioned as of said effective date.

 

11.3 Interaction of Tenant’s Self-Help Right and Tenant’s Termination
Right.    Notwithstanding the foregoing, if Tenant exercises its self-help
rights pursuant to Section 11.1 with respect to any Landlord Default, then, for
the purposes of Section 11.2, the Untenantability Period for the condition
arising from such Landlord Default shall commence as of the later of: (i) the
date Landlord receives the Untenantability Condition Notice for such condition,
or (ii) the date that Landlord receives written notice from Tenant that it has
elected to abandon its attempt to cure such Landlord Default.

 

11.4 Landlord Default.

 

(a)   Landlord shall not be deemed to be in default of its obligations under
either of the Leases unless Tenant has given Landlord written notice of such
default, and Landlord has failed to cure said default within thirty (30) days
after Landlord receives such notice or such longer period of time as Landlord
may reasonably require to cure such default; provided however, that the
provisions of this Section 11.4(a) shall not affect or delay Tenant’s rights
under Sections 11.1, 11.2, or 11.3 above.

 

(b)   Except as otherwise expressly provided in the Leases, as amended by this
Second Amendment to Leases, in no event shall Tenant have the right to terminate
either Lease nor shall Tenant’s obligation to pay Annual Base Rent or other
charges under either Lease abate based upon any default by Landlord of its
obligations under either of the Leases.

 

6



--------------------------------------------------------------------------------

12. As hereby amended, both the 1995 Lease and the 2001 Lease are ratified,
confirmed and approved in all respects.

 

   

EXECUTED UNDER SEAL as of the date first above written.

        

LANDLORD:

        

FRESH POND RESEARCH PARK TRUST

        

By FPRP Moulton LLC, Trustee

        

By

 

        /s/    ROBERT WOLFF, Managing Member

--------------------------------------------------------------------------------

            

          (Name) (Title)

            

          Hereunto Duly Authorized

        

TENANT:

         CURIS, INC.     

   

By

 

        /s/    MICHAEL P. GRAY, Vice President, Finance and Chief Financial
Officer

--------------------------------------------------------------------------------

            

          (Name) (Title)

            

          Hereunto Duly Authorized

    

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DRAFT PLANS AND SPECIFICATIONS FOR ANIMAL LAB

 

Prepared by Perkins and Will dated 8/13/04

 

8